UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6234



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JEFFREY WAYNE STURGIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-93-373-A)


Submitted:   December 14, 2000             Decided:   January 9, 2001


Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeffrey Wayne Sturgis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jeffrey Wayne Sturgis seeks to appeal the district court’s

orders denying his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 2000) and denying his motion for reconsideration.    We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   See United States v. Sturgis, No. CR-93-373-A (E.D. Va.

Nov. 24 & Dec. 20, 1999).*   We also deny Sturgis’ motion to have a

copy of a transcript prepared at government expense.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




     *
       Although the district court’s order denying the § 2255
motion is marked as “filed” on November 23, 1999, the district
court’s records show that it was entered on the docket sheet on
November 24, 1999. Pursuant to Rules 58 and 79(a) of the Federal
Rules of Civil Procedure, it is the date that the order was entered
on the docket sheet that we take as the effective date of the
district court’s decision. See Wilson v. Murray, 806 F.2d 1232,
1234-35 (4th Cir. 1986).


                                 2